 
EXHIBIT 10.1
 
AMENDED AND RESTATED FORBEARANCE AGREEMENT
 
This Amended and Restated Forbearance Agreement, dated as of December 21, 2011,
(the “Agreement”), is made by and between STANDARD GOLD, INC., a Colorado
corporation (the “Borrower”) and PURE PATH CAPITAL MANAGEMENT COMPANY, LLC. a
Nevada limited liability company (which intends to legally change its name to
PURE PATH CAPITAL GROUP, LLC)  (the “Lender”).
 
RECITALS
 
A.           Whereas Shea Mining and Milling LLC (“Shea”), and NJB Mining, Inc.
(“NJB”) entered into a certain Loan Agreement dated August 21, 2009 (as amended
or assigned from time to time, the “Loan Agreement”) pursuant to which the
Lender made a $2,500,000 loan (the “Loan”) secured by a Deed of Trust and
Security Agreement with Assignment of Rents and Fixture Filing, (as modified,
the “Deed of Trust”) on certain  real and personal property rights located in
Esmeralda County, Nevada, as legally described on Exhibit A (the
“Property”).  The Loan Agreement, the note evidencing the loan, the Deed of
Trust and all other related and ancillary documents are hereinafter referred to
as the “Loan Documents;”
 
B.           Whereas Standard Gold Inc (the “Borrower”) has assumed the
obligations of Shea under the Loan Documents;
 
C           Whereas the Loan has matured and Borrower has failed to pay the
balance due and owing under the Loan (the “Default”);
 
D.           Whereas the Lender has purchased the Loan Documents from NJB
pursuant to a Note Purchase Agreement dated December 9, 2011;
 
E.           Whereas the Borrower and the Lender wish to amend and restate this
Agreement to reflect the acquisition of the Loan Documents by Lender from NBJ
and to modify the terms of the temporarily forbearance, subject to the terms and
conditions contained herein;
 
F.           Whereas, as a condition of the forbearance by the Lender, the
Borrower has agreed to the terms of this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the Borrower and the Lender hereby agree as
follows:
 
1.           Acknowledgement of Recitals.  The Borrower acknowledges that the
recitals are true and correct statements of fact.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Acknowledgment of Events of Default.  The Borrower acknowledges the
Default and that as of the date hereof the principal amount outstanding on the
Loan is $2,047,728, plus interest accrued thereon (the “Monetary Obligations”).
 
3.           Conditional Forbearance.
 
(a)           Forbearance Period.  Subject to the terms and conditions of this
Agreement, the Lender hereby agrees to temporarily forbear from initiating legal
proceedings, including foreclosure of the Deed of Trust, to enforce collection
remedies against the Borrower or its interests in the Property under the Loan
Documents in any legal proceeding until March 9, 2012 (the “Forbearance
Period”).  The Lender shall at all times have the right to seek to enforce its
rights under this Agreement and any instruments or agreements delivered in
connection with this Agreement.  The purpose of the Forbearance Period is to
grant Borrower the opportunity to repay in full all Monetary Obligations now or
hereafter owing to Lender through a sale of the Property, from refinancing the
Deed of Trust, or from other funds available to the Borrower.  Borrower
expressly stipulates and agrees that the execution of this Agreement does not
constitute a cure of the defaults by Borrower under the Loan Documents and that,
after giving effect to this Agreement, Borrower remains in payment default of
its obligations under the Loan Documents.  Notwithstanding the foregoing, so
long as no default occurs or is occurring under this Agreement, Lender agrees to
forbear from exercising its remedies under this Agreement or the Loan Documents
as set forth herein.
 
(b)           Forbearance Extension.  The parties hereto agree that Borrower may
extend the Forbearance Period for an additional three month period, on the
following terms and conditions: The Borrower shall give Lender irrevocable
written notice on or prior to February 10, 2012, of the Borrower’s election to
extend the Forbearance Period and together with such notice, the Borrower shall
make an interest payment equal to all interest that would be due and owing to
the Lender as of March 9, 2012.  Upon such notice and such payment, the
Forbearance Period shall be automatically extended until June 8, 2012.  If (i)
the Lender has not been paid in full on or prior to June 8, 2012 or (ii) the
Borrower has not entered into definitive documentation with Pure Path Capital
Group, LLC or another affiliate of the Lender, then in addition to all other
remedies provided for herein or in any Loan Document, the Borrower shall
transfer to the Lender 5,000,000 shares of common stock of Borrower.
 
(c)           Forbearance Termination Date.  The Forbearance Period will
terminate immediately, at Lender’s option, and without notice to or action by
any party upon the earlier of: (i) expiration of the Forbearance Period, or (ii)
a material breach by Borrower of this Agreement (the “Forbearance Termination
Date”).  Borrower acknowledges that the Lender has no obligation to extend the
Forbearance Period other than as expressly provided in Section 3(b) above or to
waive any existing default referred to herein.  Lender’s forbearance as
contained in this Agreement is limited and shall not be construed to be a
forbearance with respect to (1) excluding the Default, any other Event of
Default under the Loan Documents (whether now existing or hereafter occurring)
which will materially prejudice Lender’s rights or remedies under the Loan
Documents, or (2) any other event or condition (whether now existing or
hereafter occurring) which is a default hereunder, or materially prejudice any
right or remedy that Lender may now have or have in the future, under or in
connection with any of the Loan Documents, except as contemplated hereby or as
otherwise limited by the Loan Documents.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Non-Cancellation of Obligations/Anti-Merger/Non-Waiver of Rights
and Liens.  Borrower hereby expressly agrees and acknowledges that by entering
into this Agreement and by Lender (or Lender’s designee) taking subsequent
possession and/or title to the Property as provided in this Agreement, Lender
has not agreed to cancel or cause the cancellation of the Monetary Obligations,
or to cause the cancellation, termination or waiver of any of the Loan
Documents, but has only agreed to grant a temporary forbearance as provided in
Section 3(a) above.
 
4.           Conditions Precedent.  The following are conditions precedent to
Lender’s obligations under this Agreement:
 
(a)           Receipt and approval by Lender of: (i) the executed original of
this Agreement; (ii) receipt of an executed original of a Deed in Lieu of
Foreclosure (the “Deed in Lieu”) in the form attached hereto as Exhibit B; (iii)
receipt of an executed original of a Water Rights Deed in the form attached
hereto as Exhibit D (the “Water Rights Deed”); (iv) receipt of an executed
original of a Bill of Sale in the form attached hereto as Exhibit E (the “Bill
of Sale”, together with the Deed in Lieu and Water Rights Deed, the “Forbearance
Documents”); and (v) receipt of Reports of Conveyance for the Water Rights
associated with the Property, which may be recorded with the Nevada State
Engineer’s Office, and (vi) any other documents and agreements which are
required pursuant to this Agreement, in form and content acceptable to Lender;
 
(b)           Delivery to Lender of such resolutions or certificates as Lender
may require, in form and content acceptable to Lender, authorizing the execution
of this Agreement and executed by the appropriate persons and/or entities on
behalf of Borrower;
 
(c)           The representations and warranties contained herein are true and
correct; and
 
(d)           Receipt by Lender of evidence that the Borrower has paid current
the real property taxes that are currently due and owing.
 
5.           Delivery of Documents.  The Borrower hereby agrees to execute and
deliver the Forbearance Documents, and related documents executed by the
Borrower contemporaneously with the execution of this Agreement and to deliver
them to S.L. Ullman & Associates, Inc., 310 First Avenue, Suite 4B New York, NY
10009 pursuant to this Agreement.
 
(a)           The Borrower hereby acknowledges and agrees that, at the Lender’s
option upon written notice to the Borrower following occurrence of the
Forbearance Termination Date, the conveyance of the Property by way of the
Forbearance Documents is expressly intended to be an immediate and absolute
conveyance of Borrower’s right, title and interest, respectively, in the
Property, which shall immediately vest in Lender on the date permitted by
Section 6 hereof, and such conveyance has not been granted nor is intended for
security purposes in any respect.
 
(b)           Borrower hereby agrees, at its own expense, to execute, deliver,
file and record, from time to time, any and all further or other instruments,
agreements or other papers, and to perform such acts as Lender may require, to
effect the purposes of this Agreement and to secure to Lender the benefit of all
rights and remedies conferred upon Lender by the terms of the Loan Documents, as
amended by this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Release of Forbearance Documents/Turnover.  To further induce
Lender to enter into this Agreement, Lender and Borrower agree as follows:
 
(a)           Full Satisfaction of Monetary Obligations.  If, on or before the
Forbearance Period Termination, the Borrower pays to Lender in immediately
available funds generated from funds obtained by Borrower all Monetary
Obligations then due and owing to Lender, Lender will deliver to Borrower
executed satisfactions and releases terminating the Loan Documents, and in
addition, Lender will release and deliver to Borrower the Forbearance Documents.
 
(b)           Termination of Forbearance Period/Failure to Pay the Monetary
Obligations.  If the Monetary Obligations have not been paid in full on or
before the Forbearance Period Termination, Lender will have the right to take
title to the Property, in which event Lender shall date the Forbearance
Documents, and as soon as reasonably possible file the same with the Esmeralda
County, Nevada Recorder and such other offices as may be applicable,
transferring title to the Property to Lender or Lender’s designee.  In such
event, Borrower shall immediately turn over possession and control of the
Property to Lender, which transfer shall and is intended to be absolutely free
of any right of redemption or other right or interest of Borrower, in and to the
Property, all improvements thereon, appurtenances and fixtures related and
attached thereto, and all of Borrower’s right, title and interest in and to all
leases, contracts, licenses and permits related to the ownership, maintenance,
occupancy, and operation of the Property, and Lender specifically agrees that if
Lender takes title to the Property in such a manner, Lender has waived any other
right or remedy available to it hereunder or under the Loan Documents.  Lender
and Borrower acknowledge and agree that the conveyance of the Property to Lender
according to the terms of this Agreement shall be an absolute conveyance of all
of Borrower’s right, title, and interest in and to the Property in fact as well
as form and was not and is not now intended as a mortgage, trust conveyance,
deed of trust, or security instrument of any kind, and the consideration for
such conveyance is exactly as recited herein and Borrower has no further
interest (including rights of redemption) or claims in and to the Property or to
the rents, proceeds, and profits that may be derived thereof, of any kind
whatsoever.
 
(c)           Notwithstanding Lender’s acquisition of the Property, the
indebtedness evidenced by the Loan shall not be canceled, shall survive the
closing and delivery of any deeds, releases, and all of the Loan Documents shall
remain in full force and effect after the transaction contemplated by this
Agreement has been consummated; provided that, notwithstanding anything to the
contrary contained in this Agreement or in the Loan Documents, Borrower’s
liability shall remain limited to the extent set forth in Section 29 of that
certain Assignment and Assumption of Loan Documents and Loan Modification
Agreement, executed on or about March 15, 2011, by and among Shea Mining &
Milling, LLC, as assignor, the Borrower, as Assignee, and Lender) as such has
been assumed by Standard Gold Inc.  The parties further agree that the interests
of Lender in the Property after Lender’s acquisition of the Property shall not
merge with the interest of Lender in the Property under the Loan Documents.  It
is the express intention of each of the parties hereto (and all of the
conveyances provided for in this Agreement shall so recite) that such interests
of Lender in the Property shall not merge, but be and remain at all times
separate and distinct, notwithstanding any union of said interest in Lender at
any time by purchase, termination, or otherwise and that the lien of the Deed of
Trust on the Property shall be and remain at all times valid and continuous
liens on the Property until and unless released of record by Lender.  The
transfer of the Property to Lender shall be subject to the Loan Documents
encumbering the Property; provided that neither such transfer nor anything
contained in this Agreement or any of the documents to be executed pursuant
hereto shall constitute or be deemed or construed to constitute an assumption by
Lender of any of the Loan Documents.
 
 
4

--------------------------------------------------------------------------------

 
 
7.           Covenants, Representations and Warranties.  Borrower hereby
represents and warrants to Lender (which representations and warranties shall
survive the execution and delivery of this Agreement) that:
 
(a)           Except for the Default, Borrower is in compliance with all of the
terms, covenants and conditions of the Loan Documents;
 
(b)           Borrower has no set-offs, counterclaims, defenses or other causes
of action against Lender arising out of the Loan, the Loan Documents, any other
indebtedness of Borrower to Lender, or otherwise, and to the extent any such
set-offs, counterclaims, defenses or other causes of action may exist, whether
known or unknown, said items are hereby waived by the Borrower;
 
(c)           The execution, delivery and performance of this Agreement by
Borrower (A) is within Borrower’s power, (B) has been duly authorized by all
necessary action on the part of Borrower and (C) are the legal, binding, valid
and enforceable obligation of Borrower; and, to the best of Borrower’s
knowledge, (2) do not (A) violate any provision of Borrower’s charter or
organizational documents, (B) violate or cause a default (with or without the
giving of notice of laps of time or both) under any law, agreement, indenture,
note, or other instrument binding upon or affecting Borrower or any of its
respective properties or assets, (C) give cause for the acceleration of any of
the obligations of Borrower, or (D) result in the creation or imposition of any
lien (other than the liens created by the Loan Documents) on any of Borrower’s
properties or assets;
 
(d)           To the best of Borrower’s knowledge, there is no claim, action,
suit or proceeding pending, threatened or, to the knowledge of Borrower,
anticipated before any court, commission, administrative agency, whether state
or federal, or arbitration that will, or may, materially adversely affect the
financial condition, operations, properties, or business of Borrower, or the
ability of Borrower to perform its respective obligations under this Agreement;
 
(e)           Borrower acknowledges that Lender is entering into this Agreement
and agreeing to the matters contained herein in reliance on the truth and
accuracy of the above representations and warranties and the Borrower’s
compliance with their covenants and the terms and conditions contained herein;
 
(f)           The Deed of Trust constitutes a valid and subsisting first
priority lien on and security interest in favor of Lender in all of the real and
personal property and fixtures described in the Deed of Trust, as evidenced by
that certain Commitment for Title Insurance issued by Cow County Title Co, as
agent for Stewart Title Guaranty Company, dated March 7, 2011, as File No.
40762;
 
(g)           As of the date hereof, to Borrower’s knowledge, there are no
mechanics or materialmens’ lien or any other lien or encumbrance on the
Property;
 
 
5

--------------------------------------------------------------------------------

 
 
(h)           Borrower agrees it has taken, and will take, no actions which will
subject the Property to any future liens or encumbrances at any time during the
Forbearance Period, which will materially prejudice Lender’s rights and remedies
available to it under the Deed of Trust or hereunder;
 
(i)           Borrower has not made any general assignment for the benefit of
its creditors.  No proceeding seeking (i) relief for Borrower under any
bankruptcy or insolvency law, (ii) the rearrangement or readjustment of debt of
Borrower, (iii) the appointment of a receiver, custodian, liquidator or trustee
to take possession of substantially all of the assets of Borrower, or (iv) the
liquidation of Borrower has been commenced or, to the actual knowledge of the
Borrower, is threatened; and
 
(j)           There are no judgments, orders, suits, actions, garnishments,
attachments or proceedings by or before any court, commission, board or other
governmental body pending, or to the knowledge of Borrower threatened, which
involve or affect, or will involve or affect, the Property or the validity or
enforceability of this Agreement, the Loan Documents or involve any risk of any
lien, judgment or liability being imposed upon Borrower or the Property, or
which could materially adversely affect the financial condition of Borrower or
the ability of Borrower to observe or perform fully their respective agreements
and obligations under this Agreement or under the Loan Documents.
 
8.           Reaffirmation.  Except as expressly amended hereby, the terms of
the Loan Documents shall remain in full force and effect in all respects, as
amended by this Agreement.  Except in connection with the terms of this
Agreement, Borrower hereby waives any claim, cause of action, defense,
counterclaim, setoff or recoupment of any kind or nature that it may have or
assert against Lender arising from or in connection with the Loan Documents, the
transactions contemplated thereby or hereby that exist on the date hereof or
arise from facts or actions occurring prior hereto or on the date
hereof.  Nothing contained in this Agreement shall be construed to constitute a
novation with respect to any of the obligations described in the Loan
Documents.  Borrower hereby further acknowledges and agrees that Lender has not
waived the Default.  In the event of a conflict between the terms and provisions
of this Agreement and the terms and provisions of the Loan Documents, the terms
and provisions of this Agreement shall control.  However, the fact that one or
more provisions of the Loan Documents were not restated or referred to in this
Agreement shall not be deemed to constitute a conflict.  A default under this
Agreement (after any applicable curative period permitted under the Loan
Documents) shall also constitute a default under each and every one of the Loan
Documents, but the limitations contained in Section 6(c) herein shall be deemed
to apply to any such default.
 
9.           Exercise of Remedies.  If any of the conditions or obligations
described herein shall not have been performed or shall fail to occur, then, and
in any of such events, upon the failure or nonperformance of such condition, as
applicable, the entire outstanding balance on the Notes, plus accrued interest,
shall be due and payable and Lender may at any time thereafter pursue any and
all remedies authorized or permitted within the Loan Documents or otherwise at
law or in equity, as limited by Section 6(c) herein.
 
 
6

--------------------------------------------------------------------------------

 
 
10.           Bankruptcy.
 
(a)           In entering into this Agreement, Borrower and Lender hereby
stipulate, acknowledge and agree that Lender gave up valuable rights and agreed
to forbear from exercising legal remedies available to it in exchange for the
promises, representations, acknowledgments and warranties of Borrower as
contained herein and that Lender would not have entered into this Agreement but
for such promises, representations, acknowledgments, agreements, and warranties,
all of which have been accepted by Lender in good faith, the breach of which by
Borrower in any way, at any time, now or in the future, would admittedly and
confessedly constitute cause for dismissal of any bankruptcy petition pursuant
to 11 U.S.C. § 1112(b).
 
(b)           As additional consideration for Lender agreeing to the hereinabove
described limited forbearance from immediately enforcing its rights and remedies
under this Agreement, the Loan Documents, including but not limited to the
institution of foreclosure proceedings, Borrower agrees that in the event a
bankruptcy petition under any Chapter of the Bankruptcy Code (11 U.S.C. §101, et
seq.) is filed by or against Borrower at any time after the execution of this
Agreement, Lender shall be entitled to the immediate entry of an order from the
appropriate bankruptcy court granting Lender complete relief from the automatic
stay imposed by §362 of the Bankruptcy Code (11 U.S.C. §362) to exercise its
foreclosure and other rights, including, but not limited to, obtaining a
foreclosure judgment and foreclosure sale, upon the filing with the appropriate
court of a motion for relief from the automatic stay with a copy of this
Agreement attached thereto.  Borrower specifically agree (i) that upon Lender’s
filing of a motion for relief from the automatic stay, (A) Lender shall be
entitled to relief from the stay without the necessity of an evidentiary hearing
and without the necessity or requirement of Lender to establish or prove the
value of any property, the lack of adequate protection of its interest in the
property, or the lack of equity in the property, (B) Borrower may not directly
or indirectly oppose or otherwise defend against Lender’s efforts to gain such
relief from the automatic stay; and (C) Borrower agrees to consent to any such
requested relief from the automatic stay; (ii) that the lifting of the automatic
stay as contemplated herein by the appropriate bankruptcy court shall be deemed
to be “for cause” pursuant to §362(d)(1) of the Bankruptcy Code (11 U.S.C.
§362(d)(1)); (iii) Borrower may not seek a supplemental stay or other relief,
whether injunctive or otherwise, pursuant to §105 of the Bankruptcy Code (11
U.S.C. §105) or any other provision of the Bankruptcy Code to stay, interdict,
condition, reduce or inhibit the ability of Lender to enforce any rights it has
by virtue of this Agreement, or the Loan Documents or any other rights Lender
has, whether now or hereafter acquired, against Borrower, or against any
property which is the subject of this Agreement, (iv) Borrower may not challenge
or attempt to challenge, or have any standing to challenge or attempt to
challenge, for its own benefit, any transfer of any or all of the properties
which is the subject of this Agreement as a fraudulent conveyance under any
federal, state or other law; (v) Borrower may not oppose the appointment of a
trustee, examiner or receiver, and to the extent permitted by law, Borrower
shall stipulate that any “custodian” (as defined in the Bankruptcy Code) which
is in custody, control or possession of any Property, is excused from complying
with §543 of the Bankruptcy Code (11.U.S.C. §543); and (vi) Borrower agrees that
§546(b) of the Bankruptcy Code (11 U.S.C. §546(b)) may be utilized to perfect
any assignment of rents in favor of Lender in any of the Loan Documents.  This
provision is not intended to preclude Borrower from filing for protection under
any Chapter of the Bankruptcy Code.  The remedies prescribed in this paragraph
are not exclusive and shall not limit Lender’s rights under the Loan Documents,
this Agreement or under any law.
 
 
7

--------------------------------------------------------------------------------

 
 
11.           Merger.  All prior oral and written communications by or between
the Borrower and Lender are hereby merged into this Agreement and shall not be
enforceable unless expressly set forth in this Agreement.
 
12.           Release of Claims.
 
(a)           BORROWER, ON BEHALF OF THEMSELVES AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS (THE “BORROWER RELEASE PARTIES”), HEREBY FULLY, FINALLY AND
COMPLETELY RELEASE AND FOREVER DISCHARGES LENDER, AND ITS RESPECTIVE SUCCESSORS,
ASSIGNS, AFFILIATES, SUBSIDIARIES, PARENTS, OFFICERS, SHAREHOLDERS, DIRECTORS,
EMPLOYEES, LOAN SERVICERS, ATTORNEYS, AGENTS AND PROPERTIES, PAST, PRESENT AND
FUTURE, AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS (COLLECTIVELY AND
INDIVIDUALLY, THE “LENDER RELEASE PARTIES”), OF AND FROM ANY AND ALL CLAIMS,
CONTROVERSIES, DISPUTES, LIABILITIES, OBLIGATIONS, DEMANDS, DAMAGES, DEBTS,
LIENS, ACTIONS AND CAUSES OF ACTION OF ANY AND EVERY NATURE WHATSOEVER, KNOWN OR
UNKNOWN, WHETHER AT LAW, BY STATUTE OR IN EQUITY, IN CONTRACT OR IN TORT, UNDER
STATE OR FEDERAL JURISDICTION, AND WHETHER OR NOT THE ECONOMIC EFFECTS OF SUCH
ALLEGED MATTERS ARISE OR ARE DISCOVERED IN THE FUTURE, WHICH THE BORROWER
RELEASE PARTIES HAVE AS OF THE EFFECTIVE DATE OR MAY CLAIM TO HAVE AGAINST THE
LENDER RELEASE PARTIES ARISING OUT OF OR WITH RESPECT TO ANY AND ALL
TRANSACTIONS RELATING TO THE LOAN OR THE LOAN DOCUMENTS OCCURRING ON OR BEFORE
THE EFFECTIVE DATE, INCLUDING ANY LOSS, COST OR DAMAGE OF ANY KIND OR CHARACTER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH OR IN ANY WAY RESULTING FROM THE
ACTS, ACTIONS OR OMISSIONS OF THE LENDER RELEASE PARTIES OCCURRING ON OR BEFORE
THE EFFECTIVE DATE.  THE FOREGOING RELEASE IS INTENDED TO BE, AND IS, A FULL,
COMPLETE AND GENERAL RELEASE IN FAVOR OF THE LENDER RELEASE PARTIES WITH RESPECT
TO ALL CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION AND OTHER MATTERS DESCRIBED
THEREIN, INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ANY CLAIMS, DEMANDS OR
CAUSES OF ACTION BASED UPON ALLEGATIONS OF BREACH OF FIDUCIARY DUTY, BREACH OF
ANY ALLEGED DUTY OF FAIR DEALING IN GOOD FAITH, ECONOMIC COERCION, USURY, OR ANY
OTHER THEORY, CAUSE OF ACTION, OCCURRENCE, MATTER OR THING WHICH MIGHT RESULT IN
LIABILITY UPON THE LENDER RELEASE PARTIES ARISING OR OCCURRING ON OR BEFORE THE
EFFECTIVE DATE.  THE BORROWER RELEASE PARTIES UNDERSTAND AND AGREE THAT THE
FOREGOING GENERAL RELEASE IS IN CONSIDERATION FOR THE AGREEMENTS OF LENDER
CONTAINED HEREIN AND THAT THEY WILL RECEIVE NO FURTHER CONSIDERATION FOR SUCH
RELEASE.
 
(b)           THE BORROWER RELEASE PARTIES WARRANT AND REPRESENT TO LENDER THAT
THE BORROWER RELEASED PARTIES HAVE NOT SOLD, ASSIGNED, TRANSFERRED, CONVEYED OR
OTHERWISE DISPOSED OF ANY CLAIMS WHICH ARE THE SUBJECT OF THIS SECTION.  THE
INCLUSION OF THIS PROVISION SHALL NOT BE DEEMED TO BE AN ADMISSION BY LENDER
THAT ANY SUCH CLAIMS EXIST.
 
 
8

--------------------------------------------------------------------------------

 
 
13.           Counterparts.  This Agreement may be executed by facsimile or
email and in any number of counterparts, each of which when so executed and
delivered shall be deemed an original and all of which counterparts, taken
together, shall constitute one and the same instrument.
 
14.           Severability.  The invalidity of any provision in this Agreement
shall not affect the validity of any other provision.
 
15.           Construction.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Nevada.
 
16.           Successors and Assigns; Assignment.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Neither Borrower nor any Guarantor shall have the right
to assign any of its rights or obligations under or delegate any of its duties
under the Loan Documents.
 
17.           Time of the Essence.  Time is of the essence of this Agreement and
each of the provisions hereof.
 
18.           Written Modifications.  The provisions of this Agreement may not
be waived, changed or discharged orally, but only by an agreement in writing
signed by Borrower, Guarantor and Lender, and any oral waiver, change or
discharge of any term or provision of this Agreement shall be without authority
and of no force or effect.  The invalidity or unenforceability of any term or
provision of this Agreement shall not affect the validity or enforceability of
any other term or provision hereof.
 
[Signature Page Follows]
 

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to by duly
executed as of the date first written above.
 

 
BORROWER:
         
STANDARD GOLD, INC.
a Colorado corporation
           
By:
/s/ Mark D. Dacko     Name:   Mark D. Dacko     Its:  CFO          

 

 
LENDER:
         
PURE PATH CAPITAL MANAGEMENT COMPANY LLC.
an Nevada limited liability company
           
By:
/s/ Mark D. Dacko     Name:   Mark D. Dacko     Its:  Manager/CFO    


 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
LEGAL DESCRIPTION
 
All that certain real property situate in the County of Esmeralda, State of
Nevada, more particularly described as follows:
 
Township 3 North, Range 40 East, M.D.B.&M.
 
Section 2: SW ¼ of NW ¼; W ½ of SW ¼
 
Section 3: S ½ of NE ¼; SE ¼; SE ¼ of NW ¼; E ½ of SW ¼
 
Section 10: NE ¼; SE ¼; E ½ of NW ¼; E ½ of SW ¼
 
Section 11: W ½ of W ½; SE ¼ of NW ¼
 
Section 14: NW ¼ of NW ¼
 
Excepting therefrom that portion of the W ½ of the W ½ of said Section 11,
heretofore deeded to Southern California Edison Company, by a deed recorded
November 7, 1967 in Book 3-X of Deeds, page 164 as File No.  35538 Esmeralda
County, Nevada records and described as follows:
 
Beginning at a found lava rock 9 inches by 14 inches by 15 inches high set for
the Southwest corner of said Section 11, said Southwest corner of Section 11,
bears North 85°43’34” East along the South line of Section 10, Township 3 North,
Range 40 East, M.D.B.  & M., from a lava rock mound set for the Southwest corner
of said Section 10, thence North 11°16’34” East 2512.91 feet to the true point
of beginning of this description; Thence North 83°30’00” East 300.00 feet;
Thence North 06°30’00” West 197.50 feet to a point hereinafter referred to as
Point “A”; Thence continuing North 06°30’00” West 252.50 feet; Thence South
83°30’00” West 300 feet; Thence South 06°30’00” East 450 feet to the true point
of beginning.
 
ASSESSOR’S PARCEL NUMBER FOR 2009-2010: 06-111-08
 

 
 
Exhibit A-1

--------------------------------------------------------------------------------

 

EXHIBIT B
DEED IN LIEU OF FORECLOSURE
 
APN: 06-111-08
 
(The undersigned affirms that no social
Security number is contained herein)
 
Recording requested by and when
recorded, return to and mail tax bills to:
 
PURE PATH CAPITAL MANAGEMENT COMPANY, LLC.
[●]
Attn: [●]
 
Deed in Lieu of Foreclosure
 
FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, STANDARD GOLD, INC., a Colorado corporation (“Borrower/Grantor”)
does hereby grant, bargain, sell and convey to Pure Path Capital Management
Company LLC., a Nevada limited liability company (“Lender/Grantee”), all of
Grantor’s right, title and interest in and to that real property situate in the
County of Esmeralda, State of Nevada, which is more particularly described on
Exhibit A, attached hereto and incorporated herein by reference (“Real
Property”).
 
Together with all tenements, hereditaments and appurtenances thereto belonging
or appertaining.  Lender/Grantee acknowledge and agree that Lender/Grantee is
taking title to the Real Property subject to any and all liens, encumbrances,
and exceptions recorded against title or otherwise burdening the property;
provided, however that Borrower/Grantor represents that it holds and has not
transferred fee simple title to the property to any other party.
 
BORROWER/GRANTOR DECLARES THAT THIS CONVEYANCE IS AN ABSOLUTE CONVEYANCE, FREELY
AND FAIRLY MADE, AND BORROWER/GRANTOR FURTHER DECLARES THAT THERE ARE NO
AGREEMENTS, ORAL OR WRITTEN, OTHER THAN THIS DEED BETWEEN BORROWER/GRANTOR AND
LENDER/GRANTEE WITH RESPECT TO SAID REAL PROPERTY, OTHER THAN THIS FORBEARANCE
AGREEMENT (THE “AGREEMENT”) OR DOCUMENTS DELIVERED PURSUANT
THERETO.  BORROWER/GRANTOR AND LENDER/GRANTEE HEREBY ACKNOWLEDGE AND AGREE THAT
IT IS THE INTENT OF BORROWER/GRANTOR, AND LENDER/GRANTEE THAT THE INTEREST OF
LENDER/GRANTEE UNDER ITS DEED OF TRUST WHICH CURRENTLY ENCUMBERS THE PROPERTY
HEREBY CONVEYED (INCLUDING ITS INTEREST UNDER THE OTHER LOAN DOCUMENTS ENTERED
INTO IN CONNECTION WITH SUCH DEED OF TRUST) SHALL NOT MERGE WITH THE INTEREST OF
LENDER/GRANTEE IN THE PROPERTY CONVEYED HEREBY, BUT THAT THE THREE INTERESTS
SHALL REMAIN SEPARATE AND DISTINCT AND SAID DEED OF TRUST AND LOAN DOCUMENTS
SHALL REMAIN IN FULL FORCE AND EFFECT AND SAID DEED OF TRUST SHALL REMAIN A
VALID AND BINDING LIEN UPON THE SUBJECT PROPERTY.
 
 
 
Exhibit B-1

--------------------------------------------------------------------------------

 
 
This Deed is being delivered by Borrower/Grantor to Lender/Grantee in
satisfaction of Borrower/Grantor’s mortgaged debt to Lender/Grantee and as a
substitute for foreclosure, the principal amount of which debt is approximately
$2,047,728 as of the date hereof.
 
Nothing in this Deed shall limit any obligations of Borrower/Grantor that
survive pursuant to the terms of the Agreement.
 
The deed of trust referenced above was previously recorded as Document Number
0174988 in the Official Records of Esmeralda County, Nevada.
 
 
Executed this 21st day of December, 2011.
 
 

       
STANDARD GOLD, INC.
a Colorado corporation
           
By:
/s/ Mark D. Dacko     Name:   Mark D. Dacko     Its:  CFO    

 


 
STATE OF __________________
 
COUNTY OF __________________
 
This instrument was acknowledged before me on ____________, 2011, by
____________________________________, as __________________________ of Standard
Gold, Inc., a Colorado corporation.
 
_____________________________
 
NOTARY PUBLIC
 
My commission expires: _______________

 
 
Exhibit B-2

--------------------------------------------------------------------------------

 

EXHIBIT A TO DEED
 
All that certain real property situate in the County of Esmeralda, State of
Nevada, more particularly described as follows:
 
Township 3 North, Range 40 East, M.D.B.&M.
 
Section 2: SW ¼ of NW ¼; W ½ of SW ¼
 
Section 3: S ½ of NE ¼; SE ¼; SE ¼ of NW ¼; E ½ of SW ¼
 
Section 10: NE ¼; SE ¼; E ½ of NW ¼; E ½ of SW ¼
 
Section 11: W ½ of W ½; SE ¼ of NW ¼
 
Section 14: NW ¼ of NW ¼
 
Excepting therefrom that portion of the W ½ of the W ½ of said Section 11,
heretofore deeded to Southern California Edison Company, by a deed recorded
November 7, 1967 in Book 3-X of Deeds, page 164 as File No. 35538 Esmeralda
County, Nevada records and described as follows:
 
Beginning at a found lava rock 9 inches by 14 inches by 15 inches high set for
the Southwest corner of said Section 11, said Southwest corner of Section 11,
bears North 85°43’34” East along the South line of Section 10, Township 3 North,
Range 40 East, M.D.B.  & M., from a lava rock mound set for the Southwest corner
of said Section 10, thence North 11°16’34” East 2512.91 feet to the true point
of beginning of this description; Thence North 83°30’00” East 300.00 feet;
Thence North 06°30’00” West 197.50 feet to a point hereinafter referred to as
Point “A”; Thence continuing North 06°30’00” West 252.50 feet; Thence South
83°30’00” West 300 feet; Thence South 06°30’00” East 450 feet to the true point
of beginning.
 
ASSESSOR’S PARCEL NUMBER FOR 2009-2010: 06-111-08
 

 
 
Exhibit B-3

--------------------------------------------------------------------------------

 

EXHIBIT C
 
[Reserved]
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
WATER RIGHTS DEED
 


 
APN:  N/A Water Rights Deed
 
(The undersigned affirms that no social
Security number is contained herein)
 
Recording requested by and when
recorded, return to and mail tax bills to:
 
PURE PATH CAPITAL MANAGEMENT COMPANY, LLC.
[●]
Attn: [●]
 
 
WATER RIGHTS DEED
 
This WATER RIGHTS DEED (“Deed”) is made and entered into this 21st day of
December 2011, by and between STANDARD GOLD, INC., a Colorado corporation
(“Grantor”) in favor of PURE PATH CAPITAL MANAGEMENT COMPANY, LLC, a Nevada
limited liability company (“Grantee”).
 
FOR GOOD AND VALUABLE CONSIDERATION, Grantor hereby quitclaims, grants, conveys,
assigns, and sells to Grantee, Grantee’s successors and assigns, to have and to
hold forever, all of Grantor’s right, title, and interest in and to the
following described water rights, to wit:
 
Certificated Permits 30804 and 30086
 
on file with the Nevada State Engineer,

 
 
Exhibit D-1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Grantor has executed this Water Rights Deed effective the
date first above written.
 
 

 
GRANTOR:
         
STANDARD GOLD, INC.
a Colorado corporation
           
By:
/s/ Mark D. Dacko     Name:   Mark D. Dacko     Its:  CFO    

 

 



 
STATE OF __________________
 
COUNTY OF __________________
 
This instrument was acknowledged before me on ____________, 2011, by
____________________________________, as __________________________ of Standard
Gold, Inc., a Colorado corporation.
 
_____________________________
 
NOTARY PUBLIC
 
My commission expires: _______________

 
 
Exhibit D-2

--------------------------------------------------------------------------------

 

EXHIBIT E
BILL OF SALE
 


 
APN:                                                                
 
(The undersigned affirms that no social
Security number is contained herein)
 
Recording requested by and when
recorded, return to and mail tax bills to:
 
Pure Path Capital Management Company LLC.
[●]
Attn: [●]

 
BILL OF SALE
 
FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, STANDARD GOLD, INC., a Colorado corporation (“Seller”), hereby
conveys, grants, bargains, sells, transfers, assigns and quit claims unto PURE
PATH CAPITAL MANAGEMENT COMPANY LLC, a Nevada limited liability company,
(“Buyer”) all of its right, title and interest in and to the following described
personal property as further described below:
 
All of that certain Personal Property as further described and set forth on
Exhibit “A” attached hereto and made a part hereof and located on Sections 10
and 11 of Township 3 North, Range 40 East, M.D.P.M.
 
It is understood and agreed that the Buyer has inspected the personal property
and equipment as described herein, for which Seller makes no representations or
warranties, either express or implied, and Buyer accepts the personal Property
in an as in condition, “AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT
REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR IMPLIED, OF ANY KIND OR
CHARACTER, INCLUDING, BUT NOT LIMITED TO, THE WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR USE, DESIGN, CONSTRUCTION, CONDITION OR
OTHERWISE, WHETHER EXPRESSED OR IMPLIED BY LAW OR FACT.”

 
 
Exhibit E-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale effective as of the
21st day of December, 2011.
 

       
STANDARD GOLD, INC.
a Colorado corporation
           
By:
/s/ Mark D. Dacko     Name:   Mark D. Dacko     Its:  CFO    


 
 
STATE OF __________________
 
COUNTY OF __________________
 
This instrument was acknowledged before me on _____________________, 2011, by
____________________________________, as __________________________ of Standard
Gold, Inc., a Colorado corporation.
 
_____________________________
 
NOTARY PUBLIC
 
My commission expires: _______________

 
 
Exhibit E-2

--------------------------------------------------------------------------------

 

EXHIBIT A to Bill of Sale
Personal Property
 
(A)
two office trailers and all equipment located on the real property described
above (the “Property”);

 
(B)
the laboratory trailer and the concrete laboratory building and all equipment
located on the Property;

 
(C)
two Galigher 6” by 4” rubber lined tailing pumps;

 
(D)
the vertical sump pump originally contributed to a joint venture by Tonopah
West;

 
(E)
transformer station originally contributed to a joint venture by Tonopah West,
including all electrical transformers and all other electrical equipment located
in the electrical shop metal building referred to in (G) below;

 
(F)
the concrete refining building on the Property and all equipment and fixtures
located therein;

 
(G)
the electrical shop metal building located on the Property;

 
(H)
three thickener tanks and old mill buildings located on the Property;

 
(I)
electrical distribution system to the old mill buildings, concrete refining
building, electrical shop metal building, office trailer, and sewage facilities,
water tank, and septic tanks;

 
(J)
and the following items, which may overlap with items (A) through (I) described
above:

 
 
(i)
the Miller Mill, which is currently improved with several steel frame and wood
frame structures; and

 
 
(ii)
structures and processing equipment including:

 
 
-
1750 HP Ball Mill with a spare gear

 
-
Eight (8) large leach tanks

 
-
Thickening tanks

 
-
Carbon stripping equipment and screens

 
-
Boiler room equipment

 
-
SO2 tanks

 
-
Miscellaneous processing equipment

 
-
Mill Sub-Station

 
Exhibit E-3

--------------------------------------------------------------------------------